DETAILED ACTION
1.	This is in response to communications 02/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT
Rejoinder: Withdrawl of previous  Restriction Requirement
Applicant’s request for rejoinder (filed 02/19/2021, see Remarks page 22) for restricted claims is being acknowledged and considered. Restriction election was done on 10/06/2020. Upon updated search and reconsideration, all the claims were found allowable. Upon updated search and reconsideration,  the restriction requirement is being withdrawn. See MPEP 821, 821.01 and 821.04.
The application has been amended as follows: 
Rejoinder is hereby being performed on claims  21-29, 36 and as a result claims 1-29, 34-36 are being considered for allowance. 


Allowable Subject Matter
2.	Claims 1-29, and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance:

A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 02/19/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior arts of record do not teach limitations of the claims.
Based on applicant’s persuasive arguments 02/19/2021 (pages 12-17), previously set drawing objections are withdrawn. Based on claim amendments, previous claim objections are withdrawn. Title objection is withdrawn based on amendment. Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)